Filed 3/30/22 P. v. Hindbaugh CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Tehama)
                                                            ----




 THE PEOPLE,

                    Plaintiff and Respondent,                                                  C094645

           v.                                                                   (Super. Ct. No. 19CR002759)

 CHARLES FRANK HINDBAUGH,

                    Defendant and Appellant.




         Appointed counsel for defendant Charles Frank Hindbaugh asked this court
to review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would
result in a disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         The victim had obtained a restraining order protecting her from defendant.
The two formerly had a romantic relationship. In September 2019, the victim was in her
trailer home when defendant arrived. He threatened to harm her, and the victim tried to

                                                             1
leave the trailer to call the police. Defendant slammed the door on her, injuring her wrist
and calf. Police arrived and defendant fled. Later that day, the victim called police again
when she saw defendant in her backyard. The police were not able to find defendant. A
few hours later, the victim called police a third time because defendant had turned off her
electricity. The police restored power and found defendant about an hour later, sitting in
a parked car near the victim’s home. Defendant denied doing anything wrong, and police
arrested him.
          The People charged defendant with injuring a person with whom he had a dating
relationship (Pen. Code, § 273.5, subd. (a))1 and misdemeanor resisting a peace officer
(§ 148, subd. (a)(1)). Defendant pleaded guilty to the charges in March 2020. The trial
court suspended imposition of sentence and placed defendant on five years of probation
with various terms and conditions.
          In April 2021, a petition for revocation of probation was filed, alleging defendant
had failed to report to his probation officer or provide a current address, failed to comply
with the probation officer’s rules and regulations, and violated the restraining order by
burglarizing the victim’s home and battering her. The petition was later amended to add
that defendant possessed methamphetamine and drug paraphernalia in violation of his
probation conditions.
          Defendant admitted violating probation as alleged in the petition. The trial court
declined to reinstate probation, terminated it, and sentenced defendant to three years in
prison.
          Defendant did not obtain a certificate of probable cause.


                                               II




1 Undesignated statutory references are to the Penal Code.


                                                2
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                                     /S/
                                                  MAURO, Acting P. J.



We concur:



    /S/
HOCH, J.



    /S/
KRAUSE, J.




                                              3